DETAILED ACTION
Claims 1 through 25 originally filed 12 February 2020. By response to restriction requirement received 4 October 2021; Invention A is elected for examination, Species 1 is elected for examination, and claims 4 through 25 are withdrawn from consideration. By response received 13 January 2022; claim 1 is amended. By response received 12 May 2022 and entered 1 June 2022; claims 1 through 3 are amended. Claims 1 through 3 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 May 2022 has been entered.

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the amendments to claims 1 through 3 overcome the previous rejections under 35 U.S.C. 103. This argument is persuasive. However, upon further search and consideration, Saito et al. (Saito, US Pub. 2011/0227116) and Leobandung et al. (Leobandung, US Pub. 2018/0278025) have been located which appear to render the amended limitations obvious. New rejections have been formulated as set forth below.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 3 rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Saito, US Pub. 2011/0227116) in view of Leobandung et al. (Leobandung, US Pub. 2018/0278025).

Regarding claim 1, Saito discloses, "A germanium (Ge) laser diode with direct bandgap for laser generation" (p. [0032], [0245] and Fig. 10H).  "Forming an intrinsic Ge active layer over a substrate" (p. [0237] and Fig. 10H, pts. 2 and 14).  "Forming a p+ region and an n+ region adjacent the intrinsic Ge active layer" (p. [0241], [0242], [0243], and Fig. 10H, pts. 14, 51, and 52).  "Wherein the p+ region, the n+ region, and the intrinsic Ge active layer collectively define a p-i-n diode" (p. [0243] and Fig. 10H, pts. 14, 51, and 52).  "Forming a first metal contact to the p+ region and a second metal contact to the n+ region" (p. [0244] and Fig. 10H, pts. 20, 21, 51, and 52).  "Forming only a dielectric cap layer directly between the first and second metal contacts" (p. [0244], [0245], and Fig. 10H, pts. 4, 18, 20, and 21, where layers 4 and 18 jointly constitute the dielectric cap).  "The dielectric cap layer horizontally aligned with only the first and second metal contacts" (p. [0244], [0245], and Fig. 10H, pts. 4, 18, 20, and 21).  Saito does not explicitly disclose, "The dielectric cap layer has a height, across its entire length, equal to a height of the first and second metal contacts."  Leobandung discloses, "The dielectric cap layer has a height, across its entire length, equal to a height of the first and second metal contacts" (p. [0040] and Fig. 1A, pts. 302, 402, and 602).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saito with the teachings of Leobandung.  In view of the teachings of Saito regarding a lateral current injection laser in which electrodes extend through a dielectric cap, the alternate dimensioning of the electrodes and the dielectric so as to be coplanar as taught by Leobandung would enhance the teachings of Saito by allowing further connections to be made to a flat surface.

Regarding claim 2, Saito discloses, "Wherein a height of the p+ region and the n+ region is equal to a height of the intrinsic Ge active layer" (p. [0243] and Fig. 10H, pts. 14, 51, and 52).  

Regarding claim 3, Saito does not explicitly disclose, "Wherein a top surface of the first and second metal contacts is collinear with an entire top surface of the dielectric cap layer defined between the first and second metal contacts."  Leobandung discloses, "Wherein a top surface of the first and second metal contacts is collinear with an entire top surface of the dielectric cap layer defined between the first and second metal contacts" (p. [0040] and Fig. 1A, pts. 302, 402, and 602).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saito with the teachings of Leobandung for the reasons provided above regarding claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828